EXHIBIT 12 REGAL BELOIT CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (As Adjusted)* Nine Months Ended Years Ended September 26, December 27, December 29, Years Ended December 31, Earnings available for fixed charges: Income before taxes and Noncontrolling interests $ Interest expense Estimated interest component ofrental expense Total earnings available for fixed charges $ Fixed charges: Interest expense $ Estimated interest component of rental expense Total fixed charges $ Ratio of earnings to fixed charges * See Note 2 of Notes to Condensed Consolidated Financial Statements regarding the adjustment pursuant to recently issued accounting guidance.
